       Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 1 of 17




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 IN RE: ZOFRAN® (ONDANSETRON)                       MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION

 This Document Relates To:

 All Actions


 GSK’S MEMORANDUM IN SUPPORT OF ITS EMERGENCY MOTION TO QUASH
       THE PARKER SUBPOENA AND DEPOSITION NOTICE, OR IN THE
            ALTERNATIVE, MOTION FOR PROTECTIVE ORDER

       Plaintiffs seek to depose Dr. Samantha Parker on August 22, 2019 and issued a subpoena

on April 8, 2019 commanding her to attend the deposition and produce documents. The Court

should grant GSK’s Motion to Quash for two independent reasons.

       First, Plaintiffs disregarded Rule 45’s notice requirements and then sought to benefit from

that conduct. Despite Rule 45’s requirement that Plaintiffs notify all parties prior to the service of

a subpoena, Plaintiffs failed to notify GSK of the subpoena and Dr. Parker’s deposition for nearly

four months. Plaintiffs failed to do so despite multiple appearances before the Court at monthly

status conferences where the parties discussed upcoming depositions and discovery. During that

time, they engaged in unilateral, ex parte discussions with counsel for the witness regarding the

scope of the subpoena, document requests, and the deposition, depriving GSK of the opportunity

to object to the subpoena. Responsive documents have now been produced, and a deposition was

unilaterally scheduled for August 22, 2019—a date on which GSK is not available.

       Second, Dr. Parker is a neutral, third-party scientist. As the Court recalls from the parties’

Daubert briefing and the three-day Daubert argument, Dr. Parker is the lead author and co-author

on the 2018 publication entitled “Ondansetron for Treatment of Nausea and Vomiting of
       Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 2 of 17



Pregnancy and the Risk of Specific Birth Defects.” This publication reported on the results of two

epidemiology studies—one from the National Birth Defects Prevention Study and one from the

Slone Birth Defects Study—assessing Zofran and specific birth defects. Unlike Dr. Zambelli-

Weiner, neither of these epidemiology studies were financially supported by GSK. Thus, Dr.

Parker fits squarely within the type of witness for whom this Court has already noted a deposition

would be “troublesome.” Nov. 14, 2018 Hr’g Tr. at 14-15. Moreover, there is no compelling need

for this deposition. Plaintiffs’ experts have already espoused that Parker is a well-designed study,

and they have no criticism of it. And Plaintiffs’ experts have testified that they rely only on

published epidemiology studies; they do not consider deposition testimony or even other

documents produced by study authors.

       Plaintiffs’ failure to abide by Rule 45’s notice requirements (and their unexplained silence

over this issue for four months) forces GSK to file this emergency motion. The deposition is

unnecessary and unwarranted. Regardless, there is no reason it must proceed on August 22, given

GSK’s counsel’s unavailability, the lack of a trial setting, and Plaintiffs’ recently requested

extension of deadlines.

       In the alternative, to protect Dr. Parker from undue harassment, the Court should enter an

order admonishing Plaintiffs’ counsel to adhere to this Court’s rules, conduct themselves

professionally, and allow the witness to fully explain her answers.

                                  FACTUAL BACKGROUND

        On or around April 9, 2019, Plaintiffs’ counsel served a subpoena (“the subpoena”) on Dr.

Samantha Parker. See April. 9, 2019 Subpoena, attached as Ex. 1. The parties were in front of the

Court for a status conference just one day before, on April 8, 2019. Despite updates on expert

issues and third-parties, Plaintiffs did not mention their intention to subpoena Dr. Parker.



                                                 2
       Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 3 of 17



           The subpoena commanded Dr. Parker to produce documents and appear for deposition on

May 9, 2019. Id. The face of the subpoena, which was issued on behalf of “MDL Plaintiffs,” stated:

                    Notice to the person who issues or requests this subpoena
       If this subpoena commands the production of documents, electronically stored
       information, or tangible things before trial, a notice and a copy of the subpoena
       must be served on each party in this case before it is served on the person to whom
       it is directed. Fed. R. Civ. P. 45(a)(4).

Id. (emphasis in original). Plaintiffs did not serve a notice or copy of the subpoena prior to its

service.

       A Notice of Deposition was served on Dr. Parker along with the subpoena. See Apr. 9,

2019 Notice of Deposition, attached as Ex. 2. The Notice of Deposition referenced the subpoena

and stated that the MDL Plaintiffs would take Dr. Parker’s deposition on May 9, 2019. Appended

to the Notice of Deposition was a certificate of service, certifying that the Notice was “filed with

the Court through the CM/ECF system” and would be “sent electronically to all registered

participants.” Id. Plaintiffs did not file the April 9, 2019 Notice of Deposition as represented. Nor

did Plaintiffs serve the Notice of Deposition on GSK.

       On April 18, Plaintiffs’ counsel and Dr. Parker’s counsel, Mr. Larry Elswit, had a

teleconference regarding the subpoena. See April 19, 2019 letter from Mr. Elswit to Mr. Nabers,

attached as Ex. 3. At this time, GSK was still unaware of the existence of the subpoena and was

not invited or made aware of the teleconference.

       On April 19, 2019, Mr. Elswit sent a letter to Mr. Nabers regarding the subpoena. The letter

noted that Dr. Parker was “8+ months pregnant” and “unable to attend or participate remotely in a

deposition that is currently scheduled for May 9, 2019.” Id. Mr. Elswit suggested that the

deposition be rescheduled for “a date in late August.” Id. Mr. Elswit also objected to the documents

requested by the subpoena, noting that the subpoena “risks creating a chilling effect on the



                                                 3
       Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 4 of 17



willingness of both study subject and their families to participate in research” and “would also

have a chilling effect on researchers who are actively working to develop a deeper understanding

of the mechanisms of various pharmaceutical products and their potential impact on pregnant

women.” Id. Mr. Elswit’s letter recapped his April 19, 2019 conversation with Mr. Nabers, stating

that he was “prepared to open a dialogue with you in order to find common ground, and you have

agreed to review Exhibit A to the subpoena and propose a less invasive request for information.”

Id. Plaintiffs’ counsel did not inform GSK that (1) they were negotiating a different deposition

date in late August for Dr. Parker; (2) that Dr. Parker’s counsel had objected to the document

request; or (3) that Plaintiffs’ counsel had agreed to serve a narrowed request for documents. Nor

did GSK have any reason to inquire about these subjects. At this time, GSK was still unaware that

the subpoena had even been served, let alone that Plaintiffs’ counsel were unilaterally negotiating

its scope.

        On April 24, 2019, the first day of the Daubert hearing, Mr. Nabers and Dr. Parker’s

counsel apparently reconvened by phone to discuss the subpoena. See May 30, 2019 email from

Mr. Elswit to Mr. Nabors (referencing April 24 call), attached as Ex. 4. During the teleconference,

Mr. Nabers negotiated the scope of the forthcoming document production with Dr. Parker’s

counsel and agreed to “modify” the request. Id. Despite ongoing discussions regarding the scope

of the subpoena, Plaintiffs’ counsel still failed to serve it on GSK or otherwise inform GSK or the

Court that it had been served, even as the parties discussed the Parker study in detail at the three-

day Daubert hearing on April 24-26.

        On May 8, 2019, the parties again appeared before the Court for a monthly status

conference. Again, Plaintiffs never mentioned the subpoena or their efforts to depose Dr. Parker.




                                                 4
       Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 5 of 17



       On May 30, 2019, Dr. Parker produced documents to Plaintiffs in response to the narrowed

subpoena. Id. Dr. Parker’s counsel also responded to questions raised by the document requests

and by Mr. Nabers. For example, Dr. Parker’s counsel informed Mr. Nabers that “GSK’s

representation (that you shared with me) is accurate – neither ondansetron study received support

from GSK.” Id. Dr. Parker’s counsel also responded to a request for communications with GSK

“regarding the subject matter of the Study, before, during, or after the study completion date,”

noting “My clients cannot recall any communications with GSK regarding the ondansetron

analysis.” Id. Plaintiffs’ counsel did not inform GSK that Dr. Parker had produced documents and

information in response to the subpoena. Indeed, at this time, Plaintiffs had still not informed GSK

of the subpoena’s existence.

       On June 11, 2019, the parties were in front of the Court for a monthly status conference.

Again, Plaintiffs did not mention the subpoena. Plaintiffs likewise made no reference to the

subpoena or ongoing negotiations and discussions related to it at the July 10, 2019 status

conference.

       On July 10, 2019, the Court vacated the September 16, 2019 trial setting to allow time to

decide GSK’s Renewed Motion for Summary Judgment on Federal Preemption. See July 15, 2019

Minute Order, Doc. 1575. On August 5, 2019, the Court held a telephone conference with the

parties. See August 6, 2019 Minute Order, Doc. 1622. The Court did so because Plaintiffs’ counsel

wanted to extend the time for Plaintiffs to file their opposition to GSK’s renewed motion and first

decide Plaintiffs’ motion to strike. The Court granted Plaintiffs’ request. The Court also previously

adjusted the deadlines for Plaintiffs to respond to GSK’s case-specific summary judgment and

Daubert motions. June 25, 2019 MDL Order No. 34, Doc. 1542.




                                                 5
       Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 6 of 17



       On August 5, 2019, Plaintiffs’ counsel filed on ECF a “First Amended Notice of

Deposition,” noticing Dr. Parker’s deposition for August 22, 2019, “pursuant to the Subpoena

served upon you.” First Amended Notice of Deposition, Doc. 1621. This was the first time GSK

received any notice of the subpoena Plaintiffs served four months earlier. Plaintiffs’ counsel did

not consult with GSK regarding the deposition date, or even inform GSK that they were negotiating

a deposition with Dr. Parker.

       After receiving Plaintiffs’ August 5, 2019 filing, GSK phoned counsel for Plaintiffs and

Dr. Parker regarding the subpoena. Mr. Elswit informed GSK counsel that he had already agreed

to produce Dr. Parker for a one-day deposition on August 22, 2019, and to allow Plaintiffs seven

hours of deposition time.

       GSK likewise phoned Mr. Nabers regarding the subpoena. Mr. Nabers had no explanation

for why GSK was not informed of the subpoena prior to its service as required under the Rules,

other than his understanding that it was the MDL Plaintiffs’ “responsibility.” Nor did he offer any

explanation for why Plaintiffs failed to inform GSK of the subpoena at any point during the prior

four months as Plaintiffs were unilaterally negotiating the scope of the document production and

deposition. GSK requested that Plaintiffs withdraw the subpoena and cancel the deposition, but

Plaintiffs refused. Plaintiffs’ counsel would not even agree to move the deposition date, unless

GSK agreed not to oppose the deposition, necessitating this emergency motion.

                                          ARGUMENT

I. The Court Should Quash the Parker Subpoena and the August 22 Deposition Due to
   Plaintiffs’ Failure to Comply with Rule 45.

   A. Plaintiffs Have Still Failed to Comply With Rule 45.

       The Court can and should quash the Parker subpoena and the August 22 deposition based

on Plaintiffs’ failure to comply with Rule 45. The rule provides that parties “must” serve a notice


                                                6
       Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 7 of 17



and a copy of the subpoena to all parties before serving a subpoena. Rule 45(a)(4) (“If the subpoena

commands the production of documents . . . then before it is served on the person to whom it is

directed, a notice and a copy of the subpoena must be served on each party.”); see also Pagan-

Colon v. Walgreens, 264 F.R.D. 25, 28 (D.P.R. 2010) (“Courts have held that the notice has to be

made prior to the service of the subpoena on the non-party.”).

        Numerous courts have quashed subpoenas when, as here, a party failed to satisfy Rule 45’s

notice requirement. See Firefighters’ Institute for Radical Equality ex rel. Anderson v. City of St.

Louis, 220 F.3d 898, 903 (8th Cir. 2000) (holding that district court properly quashed subpoena

for lack of notice); Haviland v. Catholic Health Initiatives-Iowa, Corp., 692 F. Supp. 2d 1040,

1049 (S.D. Iowa 2010) (failure to give prior notice of subpoena justified quashing subpoena);

Murphy v. Board of Educ. of Rochester City Sch. Dist., 196 F.R.D. 220, 221–22 (W.D.N.Y. 2000)

(explaining that, in response to issuance of subpoenas without notice, “the [c]ourt quashed all of

the twelve offending subpoenas”).1

        As in these cases, here, Plaintiffs served a subpoena on Dr. Parker months ago, on April 9,

2019. See Apr. 9, 2019 Subpoena, Ex. 1. To this day, Plaintiffs have failed to provide GSK with a

copy of the subpoena as required by Rule 45(a). 2 This alone provides a sufficient basis to quash

the subpoena and cancel the August 22 deposition.




1
  See also Solais v. Vesuvio’s II Pizza & Grill, Inc., No. 1:15CV227, 2015 WL 6110859, at *15 (M.D.N.C.
Oct. 16, 2015) (“Because Defendants failed to comply with Rule 45(a)(4)’s prior notice requirement, the
Court will quash the nonparty subpoenas.”) (collecting cases); F.D.I.C. v. Kaplan, No. 8:14–CV–2484–T–
27JSS, 2015 WL 4744361, at *2 (M.D. Fla. Aug. 10, 2015) (failure to give prior notice of subpoena justified
quashing subpoena); Mirra v. Jordan, No. 13 Civ. 5519(AT), 2014 WL 2511020, at *3 (S.D.N.Y. May 28,
2014) (quashing subpoenas for failure to comply with Rule 45(a)(4) on the ground that “the notice provision
is mandatory and failure to abide by this requirement constitutes grounds to quash a subpoena”).
2
  GSK received a copy of the subpoena from Dr. Parker’s counsel.

                                                    7
        Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 8 of 17



    B. Plaintiffs Misrepresented that the Subpoena Had Been Served.

        In addition to failing to give notice, Plaintiffs inaccurately represented to Dr. Parker that

prior notice had in fact been given to all parties, both in the subpoena and Notice of Deposition.

See id.; Apr. 9, 2019 Notice of Deposition, Ex. 2. 3 Anyone reading these documents would have

no reason not to take them on their face and could reasonably assume GSK was already informed

of the subpoena, but was simply uninterested. Had Dr. Parker not been more than eight months

pregnant when the subpoena was served, she may well have been deposed by Plaintiffs on May 9,

2019, without GSK ever receiving any notice.

    C. Plaintiffs’ Conduct Related to the Parker Subpoena Has Prejudiced GSK.

        Plaintiffs’ months-long ex parte discussions with Dr. Parker’s counsel have prejudiced

GSK. Plaintiffs served the initial subpoena on Dr. Parker on April 9, 2019. Since then, Plaintiffs

have had numerous opportunities to inform GSK and the Court of the subpoena’s existence and

the desire to depose Dr. Parker, but they chose not to do so. This failure to disclose occurred over

a four-month period, including three status conferences with the Court. This failure also occurred

during the three-day Daubert hearing on April 24-26 where Plaintiffs made no mention of the

subpoena or a deposition of Dr. Parker even though the parties specifically and extensively

discussed the Parker study. Instead, Plaintiffs engaged in stealthy, one-sided negotiations with Dr.

Parker’s counsel regarding the scope of the document production and upcoming deposition.

Remarkably, Plaintiffs issued the undisclosed subpoena and had discussions about its scope with

Dr. Parker’s counsel after the Court advised the parties that deposing scientists in the field is

“troublesome.” Nov. 14, 2018 Hr’g Tr. at 14-15, attached as Ex. 5.


3
  The facts belie any claim that Plaintiffs’ failure to serve the subpoena was inadvertent. If Plaintiffs truly
believed that had properly notified GSK of the subpoena prior to its service, then certainly they would have
informed GSK that the deposition was not proceeding as noticed on May 9, 2019 and would be rescheduled
in late August. That conversation never occurred.

                                                      8
       Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 9 of 17



       Plaintiffs’ ex parte discussions deprived GSK of the opportunity to meaningfully

participate in discussions regarding the appropriateness of the subpoena and the scope of the

document requests and deposition. Had GSK known about the subpoena at the outset, GSK

certainly would have shared with Dr. Parker’s counsel this Court’s comments regarding its view

that depositions of truly independent scientists like Dr. Parker are “troublesome.” GSK also would

have made Dr. Parker’s counsel aware of Mr. Nabers’s conduct at recent depositions (see section

III), including his treatment of third-party witnesses and counsel defending depositions. As it

stands now, Dr. Parker’s counsel has already produced documents to Plaintiffs and agreed to: (1)

produce his client for deposition on August 22; and (2) allow Plaintiffs seven hours of deposition

time. Lead science counsel for GSK will be out of the country and is not available on August 22.

Of course, GSK is entitled to equal deposition time in the event this Court permits the deposition.

       GSK is also prejudiced because it never knew that a subpoena seeking documents had been

served in April and, therefore, did not have the opportunity to object prior to the production of

documents. See Pagan-Colon, 264 F.R.D. at 28 (The purpose of the notice requirement is to

“afford all parties the opportunity to object to the production of documents.”); Potomac Elec.

Power Co. v. Elec. Motor Supply, Inc., 190 F.R.D. 372, 380 (D. Md. 1999) (“When a party fails

to receive prior notice of the information sought from a non-party, a party is deprived of its greatest

safeguard under the Rule, that is, the ability to object to the release of the information prior to

disclosure.”). Compounding the prejudice, Plaintiffs have had had unilateral access to the produced

documents for more than a month—since May 30. During this time, GSK has filed a supplemental

Daubert brief related to Drs. Sadler and Abdulla, which discussed opinions in their supplemental

reports related to Dr. Parker’s publication. Plaintiffs responded to that brief and, all the while,

failed to mention that they were in possession of documents related to Dr. Parker’s two studies.



                                                  9
         Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 10 of 17



         In sum, Plaintiffs failed to comply with Rule 45’s notice requirement and represented in

the certificate of service that they had done so. Responsive documents have now been produced,

prejudicing GSK and depriving it of the ability to object to the production. Worse still, in the more

than four months since the subpoena was served, Plaintiffs’ counsel unilaterally negotiated the

scope of the document production and unilaterally scheduled Dr. Parker’ deposition, securing

seven hours of deposition questioning time on a date when GSK is not available. For all of these

reasons, the subpoena should be quashed and the August 22 deposition cancelled.

   II.      The Parker Subpoena and the August 22 Deposition Should Be Quashed
            Because Dr. Parker Is a Neutral Scientist with No Connection to the Litigation.

         Even if Plaintiffs had complied with their Rule 45 obligations, the subpoena should still

be quashed and the deposition cancelled. As this Court has repeatedly made clear, depositions of

neutral, third party scientists are not appropriate. First, on November 14, 2018, the Court said:

         I think as a general proposition, the idea of parties from either side deposing
         scientists who are neither testifying experts nor consulting experts but simply
         scientists in the field to understand their methodology or the science or whatever is
         troublesome, not because it’s completely irrelevant because it probably is not but
         because it is both a little far afield and because the potential for harassment of busy
         scientists I think is considerable.

Nov. 14, 2018 Status Conf. Tr. at 14-15, Ex. 5. About three weeks later, the Court reiterated this

view: “Normally, as I indicated at the last hearing, discovery is not permitted on underlying articles

or science on which experts rely. If that methodology is wrong in some way or biased in some

way, normally the way to attack that is through the experts . . . .” Dec. 7, 2018 Hr’g Tr. at 39,

attached as Ex. 6. The Court repeated this view for a third time at the status conference in January

of 2019: “Again, I’m not sure my views have changed that as a general proposition if it’s someone

who is simply a research scientist, I don’t know that a deposition is in order, but if it’s someone




                                                   10
      Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 11 of 17



who may have financial ties to one side or the other, that that, you know, creates a different

situation.” Jan. 16, 2019 Hr’g Tr. at 11-12, attached as Ex. 7.

       All of the facts show Dr. Parker falls squarely within the category of scientists for whom a

deposition should not be permitted. Unlike Dr. Zambelli-Weiner, Dr. Parker has not been paid by

any of the parties. As GSK stated in its written discovery responses, GSK has not provided any

payment, compensation, grant, or donation to Dr. Parker. See GSK’s Answers, Resp., and Obj. to

PSC’s Apr. 2019 Interrog. and Req. for Prod., attached as Ex. 8. She identifies no conflicts of

interest or financial disclosures in her publication. See Parker SE, et al., Ondansetron for Treatment

of Nausea and Vomiting of Pregnancy and the Risk of Specific Birth Defects, Obstet. Gynecology

132(2):385-394 (2018), attached as Ex. 9. Instead, these two epidemiology studies in the Parker

publication were supported by agreements with the Birth Defects Branch of the Centers for Disease

Control and Prevention, the Massachusetts Department of Public Health or the National Institutes

of Health. See id. Dr. Parker’s counsel reiterated this fact to Plaintiffs’ counsel, noting: “GSK’s

representation (that you shared with me) is accurate - neither ondansetron study received support

from GSK.” May 30, 2019 email from Mr. Elswit to Mr. Nabers, Ex. 4. Her counsel further shared,

“My clients cannot recall any communications with GSK regarding the ondansetron analysis . . .”

Id. Because there is no reason to believe that Dr. Parker is not a neutral, third-party researcher with

no connection to this litigation, the subpoena should be quashed.

       Nor can Plaintiffs legitimately argue that they need documents or deposition testimony

from Dr. Parker related to the two studies at issue. Their epidemiologist has already conceded that

the studies were well-designed, well-conducted, and well-powered. Louik Dep. at 239:17-20;

226:8-11; 227:15-17, attached as Ex. 10. Drs. Abdulla and Sadler, two of Plaintiffs’ other experts,

made similar concessions. May 30, 2019 Sadler Dep. at 221:21-222:15 (both Parker studies are



                                                  11
      Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 12 of 17



well-designed and well-conducted and he is not offering the opinion that any of analyses are

underpowered), attached as Ex. 11; May 2, 2019 Abdulla Dep. at 115:10-15 (study was adequate

and competent); 90:2-10 (no disagreement with study methodology), attached as Ex. 12. And their

experts have also testified that they do not consider deposition testimony material to their opinions.

Indeed, Drs. Sadler and Abdulla testified that they had not read Dr. Zambelli-Weiner’s deposition

and had no plans to do so. May 2, 2019 Abdulla Dep. at 179:25-184:17, Ex. 12; May 30, 2019

Sadler Dep. at 250:3-12, Ex. 11. They also had not seen the documents produced by Dr. Kirby that

refuted Plaintiffs’ causation claims, and they had no plans and no desire to review those

documents. May 2, 2019 Abdulla Dep. at 179:25-184:17, Ex. 12; May 30, 2019 Sadler Dep. at

251:24-252:19; 272:1-25; Ex. 11. If Dr. Zambelli-Weiner’s deposition and documents were not

material to Plaintiffs’ experts, notwithstanding the significant issues surrounding that study,

certainly Plaintiffs and their experts do not need to review deposition testimony or documents

regarding studies their experts already acknowledged were well done.

          Even if Plaintiffs were to cure their failure to comply with Rule 45, there is no need to

reschedule the deposition of Dr. Parker on these facts. The Court should grant GSK’s Motion and

quash the Subpoena and related First Amended Notice of Deposition.

   III.      In the Alternative, the Court Should Grant a Protective Order, Admonishing
             Counsel to Conduct Themselves Professionally.

          Should the deposition be permitted to occur, GSK has concerns that counsel planning to

take the deposition will employ aggressive and discourteous tactics that are particularly

inappropriate for a third-party witness who has no personal connection to this litigation. Rule 26(c)

permits the Court to grant a protective order in matters relating to depositions for good cause to

“protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense.” Fed. R. Civ. P. 26(c). Courts across the country, including those within the First Circuit,

                                                 12
       Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 13 of 17



have readily issued protective orders and sanctions against counsel for abusive deposition conduct.

See McDonough v. Keniston, 188 F.R.D. 22, 26 (D.N.H. 1998) (imposing sanctions for improper

coaching, speaking objections, and instructions not to answer); Heinrichs v. Marshall & Stevens

Inc., 921 F.2d 418 (2d Cir. 1990) (upholding district court’s protective order and imposition of

sanctions when attorney’s deposition behavior was “not merely discourteous, offensive and

unprofessional, but in some instances, incomprehensibly vicious.”); Purser v. Trauner, Cohen &

Thomas, L.L.P., No. 1:07-CV-0395-JOF, 2007 WL 4458455, at *7 (N.D. Ga. Dec. 14, 2007)

(granting protective order when counsel’s behavior “resembles that of a schoolyard bully taunting

his classmates”).4 Egregious behavior censured by courts includes argumentative questions,5




4
  See also, Deville v. Givuadan Fragrances Corp., 419 F. App’x. 201, 207 (3rd Cir. 2011) (upholding
sanctions for abusive, unprofessional and obstructive conduct); Layne Christensen Co. v. Bro-Tech Corp,
2011 WL 6934112 at *2, 4 (D. Kan. 2011) (imposing sanctions when improperly instructed a witness not
to answer which conduct “impeded, frustrated and delayed the fair examination of the deponent”); Specht
v. Google, Inc., 268 F.R.D. 596, 598-599, 603 (N.D. Ill. 2010) (imposing sanctions for speaking objections
that obstructed the deposition); Cordova v. United States, No. Civ.05 563 JB/LFG, 2006 WL 4109659, at
*3 (D.N.M. July 30, 2006) (awarding sanctions based on a lawyer’s deposition coaching because “it became
impossible to know if [a witness’s] answers emanated from her own line of reasoning or whether she
adopted [the] lawyer’s reasoning from listening to his objections”); Morales v. Zondo, Inc., 204 F.R.D. 50,
54 (S.D.N.Y. 2001) (sanctioning counsel who “appeared on more than 85 percent of pages of deposition
transcript with statements other than objections as to form”); Freeman v. Schointuck, 192 F.R.D. 187, 190
(D. Md. 2000) (lawyer sanctioned for insulting, antagonistic, and sarcastic comments directed at opposing
counsel and witness); Van Pilsum v. Iowa State University, 152 F.R.D. 179, 181 (S.D. Iowa 1993)
(sanctioning a lawyer who had “no justification … for monopoliz[ing] 20% of his client’s deposition” and
whose objections “were for the most part groundless and were only disputatious grandstanding”).
5
  See Freeman, 192 F.R.D. at 190 (D. Md. 2000) (sanctions for issuing insulting, antagonistic, and sarcastic
comments).

                                                    13
      Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 14 of 17



antagonistic and sarcastic comments,6 threats,7 excessive and disruptive objections,8 and

inappropriate instructions to the witness not to answer. 9

        During the recent deposition of Dr. Sadler, Plaintiffs’ counsel, Mr. Nabers, directed rude

and disparaging remarks at GSK counsel throughout her examination of the witness, at one point

stating that counsel was “terrible.” May 30, 2019 Sadler Dep. at 123:3, Ex. 11; see also id at 35:2-

36:8; 66:15-68:3; 215:15-:20; 328:13-329:5; 373:7-16. Mr. Nabers has unfortunately engaged in

similar behavior at other expert depositions. See, e.g., Sep. 25, 2018 Sadler Dep. at 137:21-138:3;

242:17-243:2, attached as Ex. 13; Sep. 27, 2018 Levin Dep. at 91:2-17, attached as Ex. 14; May

2, 2019 Abdulla Dep. at 203:6-19; 322:20-323:8, Ex. 12; May 15, 2019 Lassetter Dep. at 142:1-

143:3, attached as Ex. 15.

        Worse still, this behavior has not been limited to witnesses with a connection to this

litigation. In the deposition of Dr. Krista Huybrechts, a third-party witness and a study author (like

Dr. Parker), Mr. Nabers on several occasions refused to allow Dr. Huybrechts to complete her

answers and repeatedly cut her off.

        MR. NABERS: If ASDs in preterm kids were not included in your study, then that
        could theoretically bias the relative risk towards the null, correct?
        MR. SHEEHAN: Objection.
        DR. HUYBRECHTS: And I disagree. And this is where I think I would like to explain
        why we use very strict outcome definition. Can I?
        MR. NABERS: No.

6
  See id. (inappropriate conduct includes accusing the witness of “feigned ignorance” and “get[ting] an A
plus” in being evasive, and for engaging in a continuous stream of sarcastic comments suggesting that the
witness was lying).
7
  See id. (inappropriate threatening comments include “if you want to continue with your antics, then you
will see another motion”).
8
  Morales, 204 F.R.D. at 54 (sanctioning counsel who “appeared on more than 85 percent of pages of
deposition transcript with statements other than objections as to form”); Fed. R. Civ. P. 30(d), 1993
committee’s note subd. d (“an excessive number of unnecessary objections may itself constitute
sanctionable conduct”).
9
  See Layne Christensen Co., 2011 WL 6934112 at *2, 4 (imposing sanctions when improperly instructed
a witness not to answer); Cordova, 2006 WL 4109659, at *3 (counsel “frustrated the fair examination of
[the witness]” by repeatedly instructing him not to answer for a reason not covered by Rule 30).

                                                   14
      Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 15 of 17



       Feb. 21, 2019 Huybrechts Dep. at 122:23-123:7, attached as Ex. 16.

       ----

       Dr. HUYBRECHTS: I disagree, and I look forward to the opportunity to explain why I
       disagree.
       MR. NABERS: Okay.
       MR. SHEEHAN: Why don’t you just let her explain, Scott?
       MR. NABERS: Not interested.
       Id. at 126:3-9.

       ----

       MR. NABERS: And if you exclude heart defect cases from your analysis, that can bias
       your relative risk or finding towards the null, correct?
       MR. SHEEHAN: Objection.
       DR. HUYBRECHTS: I do not agree.
       MR. NABERS: You don’t think that if you -- let me ask it this way.
       DR. HUYBRECHTS: If you would allow me to explain why high specificity is
       important, which I’ve tried a couple times, then we could avoid a lot of this.
       MR. NABERS: I don’t want to avoid this.
       Id. at 234:5-17.

       Should the deposition be permitted to occur, the Court should intervene to protect this

witness and the integrity of the judicial process, particularly for third parties with no personal or

financial ties to this litigation. Given counsel’s prior conduct, in this situation, the Court should

admonish counsel to obey this Court’s rules, conduct themselves professionally, and allow the

witness to fully respond to the questions asked.




                                                   15
     Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 16 of 17



Dated: August 13, 2019

                                  Respectfully submitted,

                                  /s/ Jennifer M. Stevenson
                                  Madeleine M. McDonough
                                  Jennifer M. Stevenson
                                  Jennifer Stonecipher Hill
                                  SHOOK, HARDY & BACON L.L.P.
                                  2555 Grand Blvd.
                                  Kansas City, MO 64108
                                  Telephone: (816) 474-6550
                                  Facsimile: (816) 421-5547
                                  mmcdonough@shb.com
                                  jstevenson@shb.com
                                  jshill@shb.com
                                  Admitted pro hac vice

                                  Attorneys for Defendant GlaxoSmithKline LLC




                                    16
      Case 1:15-md-02657-FDS Document 1631 Filed 08/13/19 Page 17 of 17



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                              /s/ Jennifer M. Stevenson
                                              Jennifer M. Stevenson




                                                 17
